Citation Nr: 0927348	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  00-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches, 
to include as secondary to a service-connected scar over the 
left eyebrow and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1977 to December 
1980. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

In May 2006 and May 2008, the Board remanded the Veteran's 
claim to the RO for further development. 

In March 2009, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.

The Board notes that, in an unappealed September 1990 
decision, the RO denied service connection for headaches.  
That determination is final and may not be reopened without 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).  

The Board also points out that, in August 2001 and November 
2007, it appears that the RO implicitly considered the claim 
for service connection for headaches, now claimed as due to a 
service-connected scar over the left eyebrow, as reopened.  
However, a service connection claim includes all theories 
under which service connection may be granted.  See Bingham 
v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 
1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) (a new etiological theory does not 
constitute a new claim).  An appellant's alternative theories 
of service connection are encompassed within a single claim.  
Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  However, a 
new etiological theory does not constitute a new claim.  See 
also Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008) (to the 
effect that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed diease or injury; and the two claims must be 
considered independently).

Thus, before the Board may reopen a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The issue of the reopened claim for service connection for 
headaches, to include as secondary to a service-connected 
scar over the left eye, is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	A September 1990 RO decision denied service connection 
for headaches on the basis that the Veteran's headaches 
in service were acute and transitory.  The Veteran was 
notified of the RO's determination in writing and did 
not appeal and the decision became final.  

2.	The evidence added to the record since the September 
1990 RO rating decision is so significant that it must 
be considered in order to fairly decide the merits of 
the Veteran's claim. 



CONCLUSION OF LAW

Evidence received since the September 1990 RO decision that 
denied the Veteran's claim for service connection for 
headaches is new and material, and the claim for service 
connection for headaches, to include as secondary to a 
service-connected scar over the left eyebrow, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA. (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in November 1998, does not apply 
here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

II. New and Material Evidence

A September 1990 RO rating decision denied the Veteran's 
claim for service connection for headaches on the basis that 
his headaches were acute and transitory.  The Veteran was 
notified in writing of the RO's decision and did not appeal 
and the decision became final.

The evidence of record at the time of the September 1990 RO 
decision that denied service connection for headaches 
included the Veteran's service treatment records that show he 
sustained a laceration to the left side of the face in June 
1978.  In February and March 1979, the Veteran was seen for 
complaints of headaches that were associated with respiratory 
problems.  A headache disorder was not diagnosed.  A 
separation examination report is not of record.

A June 1981 VA examination report is not referable to 
complaints or diagnosis of, or treatment for, headaches.

The September 1990 rating decision granted service connection 
for a scar over the left eyebrow.

The September 1990 RO decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 1990 RO decision, which was the last final 
adjudication that disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
Hodge stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

Changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) 
(2008)). Since the Veteran's request to reopen his current 
claim was filed in November 1998, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the appellant's previously denied 
claim was received by the RO in November 1998.  The evidence 
added to the record since the September 1990 RO decision that 
denied service connection for headaches includes VA medical 
records and examination reports, dated from 1982 to 2008, and 
the Veteran's oral and written statements in support of his 
claim.

During a February 2000 VA examination, the Veteran gave a 
history of having chronic headaches since his left eyebrow 
injury in service.  The diagnosis was headaches of unknown 
etiology. 

In a May 2002 written statement, the appellant asserted that 
his headaches were due to an injury to his left eye in 
service.

A June 2002 VA medical record includes the Veteran's history 
of intermittent headaches on the left side of his face for 
more than 20 years since the Veteran was hit with a bottle.

In a September 2002 VA emergency room treatment note, the 
Veteran was diagnosed with headaches.  A report of an October 
2002 magnetic resonance image (MRI) indicates that the 
Veteran stated that he had chronic left-sided headaches over 
the left eye that were persistent and worsening.  

An August 2008 VA treatment note indicates that the Veteran 
had an injury to the left eye after he was hit with a glass 
and required stitches and he attributed his headaches to that 
incident.  A November 2008 VA treatment note reflects that it 
was unclear if the diagnosis of headaches was due to nerve 
injury or not to the eye.  

During his March 2009 Board hearing, the Veteran testified 
that he started having headaches very shortly after discharge 
from service, in approximately 1981 or 1982, for which he 
sought medical treatment.

The evidence added to the record since the September 1990 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that there was no evidence 
of a headache disorder, evidence showing that the Veteran is 
now diagnosed with headaches, tends to relate to an 
unestablished fact necessary to substantiate the claim.  In 
the Board's opinion, this evidence provides a more complete 
picture of the Veteran's disability and its origin and, thus, 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.  The 
credibility of this evidence is presumed for the purposes of 
reopening.

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim for service connection headaches 
including as due to a service-connected scar over the left 
eye, and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.

ORDER

New and material evidence having been received, the claim for 
service connection for headaches, to include as secondary to 
a service-connected scar over the left eyebrow, is reopened, 
and the appeal is, to that extent, granted. 


REMAND

The Veteran seeks service connection for headaches, to 
include as due to a service-connected scar over the left 
eyebrow.  An unappealed May 2006 Board decision denied his 
claim for service connection for a left eye disorder.  Thus, 
currently, service connection is only in effect for a scar 
over the left eyebrow and is not in effect for any other eye 
disorder. 

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008).

Here, the Board is of the opinion that the Veteran should 
undergo a VA examination to determine the etiology of any 
diagnosed headache disorder to include whether it is due to 
service or that was aggravated by the service-connected scar 
over the left eyebrow, or is otherwise related to this 
pathology.

The Board notes that, during the March 2009 hearing, the 
Veteran's representative asserted that there were outstanding 
VA treatment records regarding the Veteran's headaches.  See 
e.g., Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this matter is REMANDED for the following 
action:

1.	The RO/AMC should obtain all VA 
medical records regarding the 
Veteran's treatment for the period 
from November 2008 to the present, and 
any additional private and VA records 
identified by him.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.	Then, the Veteran's claims files are 
to be forwarded for review by an 
appropriate VA physician (preferably a 
neurologist, if available) to 
determine the etiology of any 
currently diagnosed headache disorder.  
An examination should be conducted 
only if deemed necessary by the VA 
physician examiner. The VA examining 
physician is requested to address the 
following questions:  

a.	The examiner should state whether 
the Veteran has a diagnosis of 
headaches.  

b.	If a headache disorder is 
diagnosed, the medical specialist 
is requested to render an opinion 
as to whether it is at least as 
likely as not (i.e., to at least 
a 50-50 degree of probability) 
that any currently diagnosed 
headache disorder was caused by 
military service (including the 
June 1978 findings noted in the 
service treatment records), or 
whether such an etiology or 
relationship is less than 
unlikely (i.e., less than a 50-50 
probability).

c.	The examiner further should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that the Veteran's 
diagnosed headache disorder was 
caused by or aggravated by his 
service-connected scar over the 
left eyebrow.  The degree of 
headache disorder that would not 
be present but for the service-
connected scar over the left 
eyebrow should be identified.

d.	A complete rationale should be 
provided for any opinion offered.  
The Veteran's claims files must 
be made available to the 
examiner, and the examination 
report should indicate if the 
examiner reviewed the records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.	If a VA examination is scheduled, the 
Veteran should be advised in writing 
that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


